DLD-045                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3658
                                       ___________

                                 ALFONZO B. SALLEY,
                                              Appellant

                                             v.

  MARTIN DRAGOVICH; MICHAEL CLEAVER; BLAINE E. STEIGERWALT;
  PALOKOVICH, Deputy Superintendent of SCI-Camp Hill; DOCTOR WILLIAM
     YOUNG, SCI-Camp Hill; DOCTOR MARTIN LANSKY, SCI-Camp Hill;
SHUTHERLAND, Counselor SCI-Camp Hill; JOHN DOE PSYCHILOGIST, SCI-Camp
  Hill; JOHN DOE PSYCHIATRIC, SCI-Camp Hill; SGT. ROSS, SCI-Camp Hill;
CORRECTIONAL OFFICER LEHMAN, SCI-Camp Hill; CORRECTIONAL OFFICER
               TAYLOR, SCI-Camp Hill; OFFICER JOHN DOE
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civil No. 13-cv-02423)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 25, 2014
             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                            (Opinion filed: December 4, 2014)
                                        _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Alfonzo B. Salley, a federal inmate proceeding pro se, appeals from the District

Court’s order dismissing a motion for relief pursuant to Federal Rule of Civil Procedure

60(b). For the reasons set forth below, we will summarily affirm. See L.A.R. 27.4;

I.O.P. 10.6.

                                            I.

       In April 2002, Salley filed a counseled amended complaint pursuant to 42 U.S.C.

§ 1983, alleging, among other claims, that he was denied medical attention in violation of

the Eighth Amendment.1 The parties agreed to proceed before a Magistrate Judge who

granted summary judgment in favor of the defendants related to Salley’s claim that he

was denied medical attention and a wheelchair for injuries he had suffered to his head,

neck, and spine, which left him unable to walk. In his memorandum, the Magistrate

Judge thoroughly outlined the defendants’ evidence, including reports and testimony

from numerous medical examinations, showing that Salley was not injured. Salley v. PA

Dep’t of Corr., No. 99-cv-0606, slip op. at 39-49 (M.D. Pa. April 11, 2003). The

Magistrate Judge also noted that Salley had failed to offer any evidence to cast doubt on

the defendants’ medical expert testimony. Id. at 47-48.


1
  Salley’s amended complaint raised many claims, including multiple Eighth Amendment
claims, unrelated to the motion now before us. We will briefly outline the procedural
history only as it relates to Salley’s current Rule 60(b) motion, limited to the Eighth
Amendment claim stemming from the denial of medical treatment for injuries to his head,
neck, and spine.
                                            2
       Following a two-day jury trial on claims not related to Salley’s current motion, the

Magistrate Judge entered judgment on June 8, 2003. Salley raised numerous claims on

appeal, including a challenge to the grant of summary judgment relating to his claimed

denial of medical attention and a wheelchair. We affirmed, noting that the defendants

had “presented reports documenting [Salley’s] numerous exams,” while Salley had “not

produced any medical evidence to counter” the defendants’ evidence. Salley v. PA Dep’t

of Corr., 181 F. App’x 258, 265 (3d Cir. 2006) (not precedential).

       On September 20, 2013, more than ten years after the Magistrate Judge entered

final judgment, Salley filed a “Motion for Relief From Judgment and Request For a New

Trial” pursuant to Federal Rule of Civil Procedure 60(b).2 Salley states that on May 1,

2013, he received medical records from SCI-Houtzdale that support his position

regarding his medical condition and his inability to walk. In his motion, Salley argues

that “extraordinary circumstances” prohibited him from “presenting [this] factual medical

evidence” at trial. Salley claims that this medical evidence would rebut the finding by the

trial court that Salley had failed to present medical evidence to counter the defendants’

expert medical testimony. Salley further argues that his trial counsel had failed to obtain

this medical evidence and had abandoned him on appeal.




2
 Salley’s motion was docketed as a new complaint, and the case was given a new docket
number, under which this case now proceeds. In a report and recommendation, the
Magistrate Judge interpreted Salley’s motion as raising a new 42 U.S.C. § 1983 claim.
However, the District Court reviewed Salley’s filing and concluded that it was a motion
                                             3
       The District Court construed Salley’s filing as a motion for relief from final

judgment pursuant to Rule 60(b), and dismissed it as untimely. Salley timely appealed.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the denial of relief

under Federal Rule of Civil Procedure 60(b), with the exception of claims raised under

60(b)(4), for abuse of discretion. Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d

Cir. 2008). We may summarily affirm the decision of the District Court if no substantial

question is presented on appeal. See L.A.R. 27.4; I.O.P. 10.6.

                                             III.

       We agree with the District Court that Salley’s September 20, 2013 filing is a Rule

60(b) motion seeking relief from the final judgment issued on June 8, 2003, and not a

new 42 U.S.C. § 1983 complaint. Salley’s argument regarding his newly acquired

medical records is properly brought under Federal Rule of Civil Procedure 60(b)(2),

which permits a court to relieve a party from final judgment when the party offers “newly

discovered evidence that, with reasonable diligence, could not have been discovered in

time to move for a new trial.” A motion for relief from judgment under Rule 60(b)(2)

“must be made…no more than a year after the entry of the judgment or order or the date

of the proceeding.” Fed. R. Civ. P. 60(c)(1). Salley filed his motion more than a decade

after final judgment in this matter; his motion is, therefore, untimely.



seeking Rule 60(b) relief from the final judgment issued in the matter at Doc No. 99-
00606.
                                              4
       Nor can Salley find relief under Rule 60(b)(6) by claiming that “extraordinary

circumstances” exist requiring the District Court to consider the medical evidence he now

offers. We have previously held that Rule 60(b)(6) cannot be used “as a means by which

the time limitations of 60(b)(1-3) may be circumvented.” Stradley v. Cortez, 518 F.2d
488, 493 (3d Cir. 1975). Moreover, Rule 60(c)(1) requires that a Rule 60(b)(6) motion

must be filed “within a reasonable time.” Moolenaar v. Gov’t of V.I., 822 F.2d 1342,

1348 (3d Cir. 1987) (holding that a Rule 60(b)(6) motion filed “almost two years” after

the final judgment was not within a reasonable time). Salley filed his motion on

September 20, 2013, more than ten years after the final judgment entered on June 8,

2003, and, despite referring to “extraordinary circumstances,” fails to offer any

explanation for this ten year delay. Accordingly, inasmuch as Salley seeks relief

pursuant to Rule 60(b)(6), the motion was not filed “within a reasonable time.”

       Because we find that the District Court did not abuse its discretion in denying the

Rule 60(b) motion, we will summarily affirm the judgment of the District Court.




                                             5